The opinion of the court was delivered by
Powers, J.
The defendant’s proposition, that a debtor may lawfully convey his property to one of his creditors in satisfaction *656of his debt, notwithstanding that the effect .may be to defeat the rights of his other creditors, is unquestionably sound. The statute relating to fraudulent conveyances does not reach the case of payments made bona fide of existing debts.
The conveyance of the farm by the defendant and his wife to his son, and the conveyance of the same on the same day by the son to his mother, arc sought to be upheld on the ground that the purpose of the parties was, to pay an indebtedness of the defendant’s to his wife. The expressed consideration of these conveyances is twelve thousand dollars; the actual indebtedness to the wife is claimed to be six hundred dollars for money furnished the defendant by his wife twenty-eight years ago.
The commissioner makes no finding of fact in relation to this pretended indebtedness to the wife, to the effect that it is valid, but leaves the inference to be drawn that is fairly deducible from the facts detailed.
In order to make this claim enforceable against the defendant, something more than the fact that the wife let her husband have the money must appear. The presumption from what appears is, that the defendant received and holds the money in virtue of his marital rights ; and this must stand as the fact of the case, until the contrary appears. This presumption, in view of all that appears, is evidently not of the class known as “ violent ” presumptions.
The commissioner expressly finds that the conveyances were made for the purpose of hindering the plaintiff in the collection of his debt, and that this purpose was shared in by both the defendant and his wife.
The case then comes directly within the statute relating to fraudulent conveyances, and the plaintiff’s debt may be enforced.
Judgment affirmed.